NO. 12-08-00032-CR
NO. 12-08-00033-CR
NO. 12-08-00034-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
NORMAN
KYLE TERRY,   §          APPEALS FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of evading arrest or detention, and punishment was imposed in open
court on December 7, 2007.  Consequently,
Appellant’s notice of appeal was due on January 7, 2008.  See Tex.
R. App. P. 26.2(a)(2).  Appellant
filed his notice of appeal on January 14, 2008. 
Therefore, his appeal is untimely, which leaves us without jurisdiction
over the appeal.   




            On January 17, 2008, this court notified Appellant that
his notice of appeal was untimely and that there was no timely motion filed
requesting an extension of time to file the notice of appeal as permitted by
Texas Rule of Appellate Procedure 26.3. 
Appellant was further notified that the appeal would be dismissed unless
the record was amended on or before January 28, 2008 to show the jurisdiction
of this court.  Appellant has not shown
the jurisdiction of this court or otherwise responded to this court's January
17, 2008 notice.  Because this court has
no authority to allow the late filing of a notice of appeal except as provided
by Texas Rule of Appellate Procedure 26.3, the appeal is dismissed for
want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).
Opinion
delivered January 31, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)